DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of 1-4, 6 and 8-10 in the reply filed on 09/10/2019 is acknowledged.
However upon review of the election, the examiner determined that the limitation of claim 9 is not disclosed on the elected species and that withdraw from the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claim recites an electrochemical fuel production device disposed in parallel with the at least one DC power source.

For the purpose of examination the claims is read without the limitation of electrochemical fuel production device and claim 10 is read as 
Re Claim 10; Pedersen discloses the at least one DC power source.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pedersen (US 2018/0034280)

Re Claims 1 and 10; Pedersen discloses a power generation plant (100) comprising: 
a plant device (100); 
an AC motor for starting the plant device (Th1, Fig. 3); 
at least one DC power source (109, 120, Par. 0119); and 
a first inverter (108) disposed between the at least one DC power source (109, 120) and the AC motor (Th1) and between the at least one DC power source (109, 120) and an electrical power grid (118), 



Re Claim 3; Pedersen discloses comprising: an AC generator (117) connectable to the electrical power grid (AC bus) and configured to be driven by the plant device serving as a prime mover; and 
a rectifier (103), disposed between the at least one DC power source (109, 120) and the AC generator (117) for converting AC power from the AC generator to DC power, wherein the at least one DC power source includes a secondary battery (109) or an electrochemical fuel production power generation device configured to receive DC power from the rectifier.(Fig. 3, also see par 0120)

Re Claim 4; Pedersen discloses comprising a second inverter (128) disposed between the at least one DC power source (109, 120) and the electrical power grid (117) in parallel with the first inverter (108), 
wherein the second inverter (128) is configured to convert DC power from the at least one DC power source (109, 120, 129, 140) to AC power and supply the AC power to a power demand part different from the AC motor while the first inverter supplies AC current to the AC motor. (0124) 

Re Claim 5; Pedersen discloses comprising an AC generator (117, 118a) connected to the electrical power grid (104) and configured to be driven by the plant device serving as a prime mover, wherein the AC generator is configured to function as the AC motor for starting the prime mover. (Par. 0100)

Re Claim 6; Pedersen discloses comprising an AC generator (1) connected to the electrical power grid (104) and configured to be driven by the plant device serving as a prime mover, wherein the AC generator (118) is configured to be supplied with DC power from the at least one DC power source (107, 120, 129, 104) as excitation power of the AC generator.(Fig. 2)

Re Claim 7; Pedersen discloses wherein the plant device includes a gas turbine, and wherein the AC motor is configured to drive the gas turbine. (Fig. 3, Par. 0100, 0112 The first thruster drive 115 may comprise a variable frequency drive (VFD) or AC-AC power converter to drive an electric motor (not shown) of the first thruster Th1 of the drilling rig.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen

Re Claim 2; Pedersen discloses a rectifier (103), disposed between the at least one DC power source (109, 120) and the electrical power grid (104) in parallel with the first inverter (108) for converting AC power from the electrical power grid to DC power;
 and wherein the at least one DC power source includes a secondary battery (108, 120) or an electrochemical fuel production power generation device configured to receive DC current from the rectifier.
Pederson does not necessarily disclose a first switch for switching a connection state between the first inverter and the electrical power grid 
a second switch, disposed between the at least one DC power source and the electrical power grid in parallel with the first inverter and the first switch, for switching a connection state between the rectifier and the electrical power grid.
However, adding switches to both the inverter and the rectifiers were known and it would have been obvious to one of the ordinary skill in the art at the effective filing date of the invention to have coupled switches to the inverter and the rectifier disclosed by Pedersen, motivated by the desire to effectively control the flow of power to the load so that power is efficiently sent to the load to adequately power the load. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
05/12/2021Primary Examiner, Art Unit 2836